Citation Nr: 1818321	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  14-24 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to restoration of VA compensation benefits for the period from December 2, 2009, to March 11, 2011, which were suspended based on the Veteran's status being characterized as a fugitive felon.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1986 to June 1986 and from January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.


FINDINGS OF FACTS

1.  The Veteran's VA disability compensation benefits were terminated effective from December 2, 2009, to March 11, 2011, due to fugitive felon status due to a December 2, 2009, outstanding warrant.

2.  From December 2, 2009 to March 11, 2011, the Veteran was not fleeing to avoid prosecution or custody or confinement after conviction for a felonious offense, or attempting to commit a felonious offense; moreover, he was not violating a condition of probation or parole imposed for commission of a felony.


CONCLUSION OF LAW

The discontinuance of the Veteran's VA compensation benefits from December 2, 2009 to March 11, 2011, based on fugitive felon status, was improper.  38 U.S.C. § 5313B (2012); 38 C.F.R. § 3.665(n) (2017); VBA Letter 20-14-09 (June 23, 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compensation benefits are not payable on behalf of a Veteran for any period during which he or she is a fugitive felon.  38 U.S.C. § 5313B(a) (2012); 38 C.F.R. § 3.665(n)(1) (2017).
The term "fugitive felon" means a person who is a fugitive by reason of: (i) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  38 C.F.R. § 3.665(n)(2).

Prior VA policy was to presume that a beneficiary was a fugitive felon if he or she was the subject of any felony arrest warrant.  See M21-1 Manual Rewrite (MR), Part X, Chapter 16, Topic 1, Block c.  However, in June 2014, the Undersecretary for Benefits of the Veterans Benefits Administration (VBA) issued new fugitive felon policy and procedures.  VBA Letter 20-14-09 (June 23, 2014).  VBA Letter 20-14-09 indicates that VBA previously presumed that a beneficiary was a fugitive felon if he or she was the subject of any felony arrest warrant.  The letter stated that, effective immediately, VBA no longer presumes that any valid outstanding felony arrest warrant establishes a beneficiary's fugitive felon status under  38 U.S.C. § 5313B.  The letter further states that VBA will request information only for beneficiaries who have a felony arrest warrant with a National Crime Information Center (NCIC) offense code indicating flight or a probation or parole violation.  These codes are:

 4901 - Escape 
 4902 - Flight to avoid prosecution 
 4999 - Flight-escape 
 5011 - Parole violation 
 5012 - Probation violation 
 8101 - Juvenile offender abscond while on parole 
 8102 - Juvenile offender abscond while on probation

VBA will discontinue benefits based on fugitive felon status only if: a judge issued a felony arrest warrant with a NCIC offense code indicating flight or a probation or parole violation; VA provided the beneficiary notice regarding the reason for the warrant and an opportunity to present evidence, such as an acknowledgment of the validity of the warrant or failure to respond to the due process notification, or that he or she did not flee from justice or did not violate any condition of probation or parole; and VA determines, based upon the warrant and evidence submitted by the beneficiary (if any), that the beneficiary was fleeing from justice or violated a condition of probation or parole.  Benefits will be terminated for Veterans while they are fugitive felons and dependents of Veterans while the Veteran is a fugitive felon. 

Although the aforementioned policy change was not in effect at the time of that a warrant was issued in this case, the reasoning behind that policy change is nonetheless for application to the facts of this case.

The issue before the Board is whether the Veteran was properly considered a "fugitive felon" under VA law.  

In December 2011, VA received notice that a warrant had been issued for the Veteran on December 2, 2009, and that the Veteran had been arrested pursuant to that warrant on March 11, 2011.  The offense listed on the VA Fugitive Felon Investigative Summary Form indicated the Veteran had been arrested for traffic offenses.  There is no indication on the form that the Veteran's offense was a felony.  Additionally, there is no NCIC code provided on the form.

In January 2012, the Veteran was notified by a letter that he had been identified as fugitive felon and that a reduction in his benefits was being proposed.

In February 2012, the Veteran responded to the January 2012 VA letter.  He stated that his warrant was due to a missed court date and that the warrant had been fully disposed.  The Veteran attached a Certificate of Disposition from the State of New York, Monroe County, which indicated the Veteran had been arrested for aggravated DWI under New York Vehicle and Traffic Laws § 1192 2-A and for speed unreasonable under Vehicle and Traffic Laws § 1180 0A.  Both of these charges were noted to be covered/satisfied.  Further, the Certificate of Disposition indicated the Veteran had been convicted under New York Vehicle and Traffic Laws § 1193-03, 1st Offense DWI, in August 2011 and been given a fine and probation.  

In March 2012, the Veteran was notified by letter that VA had decided to discontinue his benefits as he was a fugitive felon.  The Veteran's benefits were discontinued retroactively from February 2, 2009, to March 11, 2011.

In April 2012, the Veteran submitted a statement in support of his claim indicating that his discontinuance of his benefits was incorrect.  He stated that he was not a fugitive felon and had only been charged with a 1st offense DWI.

In April 2012, the Veteran was notified that his benefits had erroneously been discontinued from February 2, 2009, to his arrest in March 2011.  The letter indicated that the appropriate date for the discontinued benefits was December 2, 2009, to March 11, 2011.

In May 2012, the Veteran submitted a statement in support of claim which indicated that he had not been charged or pleaded guilty to a felony, but had pleaded guilty to a misdemeanor charge of 1st offense DWI.  He disagreed with the discontinuance of his benefits.

In June 2012, a VA report of general information indicated that the Veteran had spoken with a VA representative and stated that he had never been a fugitive felon and that he had only been charged with a misdemeanor.

In July 2012, the Veteran submitted two statements indicating he was not a fugitive felon and that he had not been charged with or convicted of a felony.

In July 2012, the Veteran also submitted a statement which indicated that a Public Defender had verified that his warrant was a bench warrant to appear before a Judge.

In June 2014, a Statement of the Case (SOC) found that the propriety of the fugitive felon adjustment from December 2, 2009, to March 11, 2011, was proper, as the Veteran had been identified as a fugitive felon who was subject to an outstanding warrant.

In July 2014, the Veteran submitted an Appeal to Board of Veterans Appeal asserting that he had never been charged with a felony, but that he had been charged with a misdemeanor.  He further stated that his warrant was a bench warrant to appear before a Judge.  The Veteran elected to have a Decision Review Officer (DRO) conference in lieu of a Board hearing.

In December 2014, an Informal Conference Report indicated the Veteran elected to have an informal conference in lieu of a formal DRO conference.  The Veteran was provided 30 days to provide evidence.  

In January 2015, a supplemental statement of the case (SSOC) confirmed and continued the Veteran's fugitive felon adjustment from December 2, 2009, to March 11, 2011 and indicated the Veteran was identified as a fugitive felon.  

After reviewing the procedural and factual background, and upon consideration of VA policy regarding the designation of Veterans as "fugitive felons," the Board finds that the preponderance of the evidence weighs against a determination that the Veteran was a "fugitive felon" and that, therefore, the cessation of VA compensation benefits was not valid.

First and foremost, in order for a cessation of benefits under the "fugitive felon" regulations, there must be some felonious criminal activity involved.  The regulation is clear, the term "fugitive felon" means a person who is a fugitive by reason of: (i) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  38 C.F.R. § 3.665(n)(2).  In this matter, there is no indication that the Veteran has committed a felony and, thus, by correlation cannot, then, be fleeing in regards to a felony or violating probation or parole for commission of a felony.  Indeed, the December 2011 Fugitive Felon Investigative Summary Form indicated the Veteran had been arrested for traffic offenses.  There was no indication on that form that the Veteran's offenses rose to the level of being considered a felony under any State or Federal laws.  Furthermore, the actual nature of the Veteran's offenses - 1st office DWI and speeding - were clearly listed on the Certificate of Disposition from the State of New York, Monroe County, submitted by the Veteran in February 2012.  New York Vehicle and Traffic Laws § 1193(1)(b)(1) indicate that offenses committed under1192 2-A, aggravated DWI, first offense, are misdemeanors and are not designated as a felony.  Additionally, speed unreasonable under Vehicle and Traffic Laws § 1180 0A is not designated as a felony.  See NY VTL §§ 1180 0A, 1192 2-A, and 1193(1)(b)(1).  Thus, the Veteran in this matter cannot be considered a "fugitive felon" as he did not commit a felony.

Second, the Board also notes that pursuant to the new regulations, VBA will discontinue benefits based on fugitive felon status only if: a judge issued a felony arrest warrant with a NCIC offense code indicating flight or a probation or parole violation.  Clearly, again, the Veteran's warrant was not in regards to a flight or probation or parole violation.  The December 2011 Fugitive Felon Investigative Summary Form clearly states the Veteran's offenses are for traffic violations - which are quite obviously not a flight or probation/parole violation.  

Accordingly, based on the foregoing, the Board finds that the evidence does not reflect that the Veteran was a fugitive felon from December 9, 2009 to March 11, 2011.  As such, the discontinuance of his compensation payments for that period of time was not warranted.  


ORDER

The termination of VA compensation benefits for the period from December 2, 2009, to March 11, 2011, based on a mischaracterization of the Veteran as a fugitive felon, was improper; restoration of VA compensation benefits for that period is granted. 


____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


